Citation Nr: 0106053	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for corneal opacities 
of the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1943 to March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision continued a 
noncompensable evaluation for the veteran's service-connected 
corneal opacities of the right eye. 

In January 2000, the veteran's representative referred to a 
claim for an increased rating for the veteran's service-
connected bilateral knee disabilities.  This matter has not 
been developed or certified for appeal and is referred to the 
RO for appropriate action.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the RO has complied by making all 
reasonable efforts to obtain relevant records identified by 
the appellant which might substantiate the appellant's claim, 
including providing the veteran an examination.  Further, 
although the RO did not consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it is not prejudicial 
to the appellant to proceed to the issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected disability, corneal 
opacities of the right eye, is not active and is not 
currently manifested by any symptomatology.

3.  The visual impairment in the right eye is not the result 
of the service-connected corneal opacities of the right eye.

4.  The appellant's service-connected corneal opacities of 
the right eye has not resulted in frequent hospitalizations 
or marked interference with employment.


CONCLUSION OF LAW

The criteria for a compensable rating for corneal opacities of 
the right eye have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.84a and 
Diagnostic Code 6009 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

When examined for separation from service in March 1947, it 
was noted that the veteran had an infection of his right eye 
of undetermined origin.  He complained of decreased vision.  
Visual acuity in the right eye, both corrected and 
uncorrected, was 20/200.  It was noted that there was a 
corneal opacity in the upper quadrant of the right eye which 
was symptomatic and which produced slight deformity.

A June 1947 VA examination found chronic uveitis in addition 
to the opacity in the cornea of the right eye.  His 
uncorrected distant visual acuity in the right eye was 20/70; 
corrected visual acuity was not reported.  A January 1949 VA 
eye examination found the eyes to be normal with visual 
acuity in the right eye of 20/20 minus 1; it was not reported 
whether the visual acuity was corrected or uncorrected.  A 
November 1948 VA examination found the veterans visual acuity 
to be 20/70 in the right eye and the external structures of 
each eye were characterized as normal. 

A November 1955 VA eye examination found uncorrected distant 
visual acuity of 20/20 in each eye.  The fundi and media were 
normal and the cornea did not show a scar or any pathology 
whatsoever on the right side.  The diagnosis was normal eye 
examination.  The veteran's eyes were described as normal on 
a June 1956 VA examination.

No opacity of the right eye was described on an examination 
during a February 1991 VA hospitalization.  A VA examination 
in May 1991 found the best corrected visual acuity to be 
20/30 in the right eye. 

At a September 1991 regional office hearing, the veteran 
testified that he occasionally had double vision in his right 
eye and stated that his vision was getting worse.  The 
veteran testified that he had difficulty seeing features even 
sitting close to someone. 

A May 1993 VA eye examination found visual acuity in the 
right eye to be 20/70. 

In a March 1994 hearing, the veteran stated that he had been 
told that he had a cataract in his left eye, but had not had 
surgery for it.  He said that he had double vision only in 
the right eye.  A June 1994 VA eye examination found 
uncorrected distant visual acuity of 20/60 in the right eye.  
There was a post stromal scar on the nasal surface of the 
right eye near the lens.  There was a stromal scar in the 
right eye and chorioretinal scarring was noted, which eye 
cannot be ascertained.  On July examination, visual acuity in 
the right eye was 20/50 minus 2 and in August, 20/40 minus 2.  
On examination in October 1994, it was observed that visual 
acuity in the right eye had decreased from 20/40 to 20/100 
over the prior two months; the cause was unknown.  It was 
noted that there were a cataract in the right eye and 
extensive atrophy.  Following a March 1995 VA examination, 
the pertinent diagnoses were cataract in the right eye, too 
early to treat, and peripapillary atrophy of the right eye of 
unclear etiology.  Visual acuity was 20/70 in the right eye 
and 20/60 in the left eye, both with correction. 

VA outpatient treatment records show a diagnosis of dense 
cataract of the right eye with posterior synechia and 
pseudoaphakia of the right eye and a phacoemulsification 
cataract was done in April 1997.  The records do not show the 
presence of corneal opacities of the right eye.  

In a September 1998 VA eye examination, the best corrected 
vision, which the examiner noted revealed a mild amount of 
astigmatism, was 20/300 at distance in the right eye and 
20/200 at distance in the left eye.  The veteran's best 
corrected reading vision was 20/400 in the right eye and 
20/200 in the left eye.  External examination of the eyes and 
ocular adnexa with magnification revealed no gross signs of 
ocular disease or trauma.  A slit lamp examination revealed 
that the conjunctiva and anterior chambers were clear.  There 
was a linear corneal scar at the superior pupillary area of 
the right eye.  An examination of the iris and crystalline 
lens of the right eye disclosed a pupillary membrane, 
partially occluding the visual axis on the right eye.  
Examination of the right eye fundus revealed to the examiner 
a posterior staphyloma involving the optic nerve and the 
macula.  Examination of the retinal vessels and retinal 
periphery was clear.  Visual fields were performed on the 
veteran.  They were noted by the examiner to be markedly 
constricted.  The right eye superiorly was 15 degrees, 20 
degrees temporally, 30 degrees inferiorly and 20 degrees 
nasally.  In the left eye, the field was 20 degrees 
superiorly, 20 degrees temporally, 20 degrees inferiorly and 
18 degrees nasally.  

The pertinent diagnoses were staphyloma of the right eye 
involving the macula, probably congenitally responsible for 
the decreased vision; pupillary membrane of the right eye; 
and corneal scar of the right eye.  The examiner noted that 
the veteran presented with very poor vision and multiple 
ocular problems.  Of note was the presence of a posterior 
staphyloma of the right eye which involved the optic nerve as 
well as the macular area.  The examiner noted that 
staphylomas usually are congenital occurrences, and it was 
his opinion that the veteran has had poor vision in this eye 
for his whole life.  Other pathology of the eye included a 
pupillary membrane, partially occluding the pupil secondary 
to cataract surgery.  The examiner indicated that given that 
the veteran had a staphyloma, he did not think that this 
pupillary membrane was interfering with his vision 
significantly.  Also noted on examination was a mild corneal 
scar of the right eye.  The examiner noted that given the 
staphyloma, he did not think that the corneal scar was the 
major contributor to his decreased vision.  Objectively, the 
examiner stated that the very poor vision in the right eye 
was secondary to multiple ocular pathology but primarily 
congenital staphyloma.  The examiner concluded that it should 
be emphasized that the veteran has very poor vision and is in 
fact, borderline legally blind and as such would have a 
severe restriction in seeking gainful employment.

Applicable Law

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).  "In every 
instance where the Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (2000).  The use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. 4.14 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Analysis

Injury of the eye, in chronic form, is to be rated from 10 to 
100 percent for impairment of visual acuity or field loss, 
pain, rest requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. Part 4, Diagnostic Code 6009.  

The medical evidence shows that the corneal opacity which was 
present in service, cleared and has not been reported on 
subsequent examinations.  Although the veteran has noted 
decreasing visual acuity in the right eye, and on the most 
recent examination was noted to have very poor vision in the 
right eye secondary to multiple ocular pathology, there is no 
medical evidence relating these symptoms to the corneal 
opacity in service.  The examiner in the September 1998 VA 
examination indicated that his right eye problems were 
primarily the result of congenital staphyloma, a condition 
which the examiner indicated he likely had his whole life.  

There is no indication of active pathology, nor is there any 
indication that the present visual impairment is a result of 
the corneal opacity in service.  Service connection is not in 
effect for any of the current right eye disorders and 
therefore, they may not be considered in determining the 
degree of disability attributable to the veterans left eye 
disorder.  38 C.F.R. 4.14 (2000).  Inasmuch as no current 
disability has been shown from the corneal opacity noted in 
service, a compensable evaluation is not warranted. 38 C.F.R. 
4.31 (2000). 

In its evaluation of the above-referenced claim, the Board 
has given consideration to the appellant's evidentiary 
assertions. Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected right eye disability.  The clinical 
findings from the most recent VA examination and his 
assertions, when considered in light of the medical history 
of record, were not found to support the assignment of an 
increased evaluation for the service-connected corneal 
opacities of the right eye.

The preponderance of the evidence of record is against a 
compensable evaluation for corneal opacities of the right 
eye.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board notes that pursuant to 38 C.F.R. § 
3.321(b)(1), an extra-schedular rating is in order where 
there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards. However, the record does not 
reflect periods of hospitalization solely because of the 
appellant's service-connected corneal opacities of the right 
eye, and there is no showing that this service-connected 
disability, alone, has significantly interfered with the 
appellant's employment status.  Thus, the record does not 
present an exceptional case where his currently assigned 
rating evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for corneal opacities of the right eye is 
denied.  




		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

